Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 has been entered.
 
Status of Claims:
Claims 1-16 are pending.
Claims 1-16 are rejected herein.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,002,243 to Kraus et al.
Regarding claim 1, Kraus et al. discloses an assembly comprising a cable support and cable inserted in said support (note: tubular parts 6 through 9 can be tubes, pipes, cables or the like, col. 3, lines 19-20), the latter comprising:

- at least one base (2) (fig. 5), made of a rigid material (harder material), comprising at least one receptacle (34, 35, 36, 37) provided with a longitudinal axis and, of which the inner dimension taken in a plane perpendicular to said longitudinal axis;

- at least one strap (3), made of a more flexible material (softer material) than that of the base, comprising at least two lips (lips adjacent slots 27, 28, 29, 30) (fig. 3) on the one hand arranged opposite one another to define a slot (27-29) for the passage of a cable between said lips and on the other hand, shaped to define an orifice (for cables to be inserted, surrounded by bearing points or zones 10-13, no numeral) wherein said cable is inserted, this, being provided with a longitudinal axis, communicating with said slot along this longitudinal axis of the orifice,

wherein said lips have, together with the cable inserted in the orifice, an outer dimension taken in a plane perpendicular to the longitudinal axis of the orifice, equal to or greater than the inner dimension of the receptacle, and

wherein said lips are oriented towards the receptacle so that the slot is closed by the hooks 38 of receptacle (fig. 1)

Regarding claim 2, wherein at least one of the lips is provided with a bevel (no numeral) between an outer surface of said lip and the slot.

Regarding claim 3, wherein:

- each lip comprises an outer groove (fig. 1, see behind the lips, no numeral) extending along the longitudinal axis of the orifice;
- the receptacle comprises two protrusions (38) extending along the longitudinal axis of the receptacle,
the arrangement and the dimensions of said protrusions corresponding to the arrangement and to the dimensions of the grooves such that, when the lips are inserted in the receptacle, the protrusions of the receptacle can be inserted in the grooves of said lips.

Regarding claim 4, wherein said at least one strap is removable.

Regarding claim 5, wherein:
- said at least one base (2) comprises, on either side of the receptacle, a hook (at 38);

- said at least one strap comprises, on either side of the lips, an opening of which an edge is capable of engaging with a corresponding hook of the receptacle.

Regarding claim 6, wherein at least one of said edges capable of engaging with the corresponding hook of the receptacle comprises a stiffening means.

Regarding claim 7, wherein said at least one strap comprises at least one gripping zone for a user.

Regarding claim 8, said at least one base comprises at least two receptacles and a strap associated with each receptacle.

Regarding claim 9, wherein said at least one base comprises at least two receptacles and a common strap for the two receptacles, said common strap having two pairs of lips, each pair of lips being intended to engage with one of the two receptacles.


Claim Rejections - 35 USC § 103
Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kraus et al. 

Regarding claims 10-16, Krause et al.  is slient about the specific material of the strap and the base and their shore A hardness ranges as recited in claims 10-16 . However, It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to make specific material of the strap as thermoplastic elastomer of Shore A hardness range between 40-85 or between 50-70 and material of the base as thermoplastic, since a change in material and their hardness involves only routine skill in the art. Therefore it would have been an obvious to modify Kraus et al. to obtain the invention as recited in the claims.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE NON- FINAL.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632